Exceptions overruled. Erban seeks to recover from two anesthetists for the death and conscious suffering of his wife. The wife, while undergoing an operation with spinal anesthesia, suffered a cardiac arrest. Artificial respiration failed. The surgeon, after an emergency thoracotomy, manually restored heart action. The patient died a day later. There was indication of brain damage which could have been caused otherwise than by lack of oxygen. No medical evidence indicated that the patient’s injury and death were caused in any way by the alleged negligence of Dr. Kay in failing (a) to place on a respirator a bag which would permit more effective administration of oxygen, and (b) to record currently details of treatment. Before manual heart operation began, a bag was placed on the respirator and oxygen was administered. The medical testimony was that the administration of oxygen was of no value at all until heart action was restored. See Vartanian v. Berman, 311 Mass. 249, 254. See also Semerjian v. Stetson, 284 Mass. 510, 512-513; Berardi v. Menicks, 340 Mass. 396, 401; Ramsland v. Shaw, 341 Mass. 56, 61. Verdicts for the defendants were properly directed.